IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40060
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HUGO ALONZO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-00-CR-316-1
                      --------------------
                         August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Hugo Alonzo appeals his conviction following a guilty plea

to 18 U.S.C. § 922(g)(1), possession of a firearm after having

been previously convicted of a felony.   He argues that the

factual basis of his guilty plea was insufficient to support his

conviction because 18 U.S.C. § 922(g)(1) operates

unconstitutionally where the only interstate commerce nexus is

the mere fact that the firearm possessed had a past connection to

interstate travel.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40060
                               -2-

     We hold that United States v. Rawls, 85 F.3d 240 (5th Cir.

1996) is controlling, and, therefore, the district court

committed no error.

     AFFIRMED.